IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,219-01


                    EX PARTE BERNARD CORNELL BANKS, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. C-213-010663-1287712-A IN THE 213TH DISTRICT COURT
                           FROM TARRANT COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to twenty-five years’ imprisonment.

        Applicant’s claims concerning court costs are dismissed. In re Daniel, 396 S.W.3d 545, 548

(Tex. Crim. App. 2013); Ex parte Knight, 401 S.W.3d 60, 67 (Tex. Crim. App. 2013). Based on this

Court’s independent review of the record, we find that Applicant’s remaining claims are without

merit. Therefore, we deny relief.

Filed: July 27, 2016
Do not publish